Case 1:20-cv-25313-KMW Document 7 Entered on FLSD Docket 01/19/2021 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No.: 1:20-cv-25313-WILLIAMS

  UNITED STATES OF AMERICA,

                  Plaintiff,

  v.

  REAL PROPERTY LOCATED AT 55 PUBLIC SQUARE,
  CLEVELAND, OHIO, WITH ALL APPURTENANCES,
  IMPROVEMENTS, AND ATTACHMENTS THEREON,
  AND ANY RIGHT TO COLLECT AND RECEIVE ANY
  PROFIT, RENT, INCOME, AND PROCEEDS
  THEREFROM,

              Defendant,
  ________________________________________________/

                        VERIFIED CLAIM OF OPTIMA VENTURES, LLC

          Claimant Optima Ventures LLC, (“Optima Ventures” or “Claimant”), by and through its

  counsel of record, respectfully submits this verified claim in accordance with Rule G(5)(a)(i) of

  the Federal Rules of Civil Procedure, Supplemental Rules for Admiralty or Maritime Claims and

  Asset Forfeiture Actions.

       1. Optima Ventures holds a 100% ownership interest in Optima 55 Public Square, LLC,

  (“Optima 55 Public Square”).

       2. Optima 55 Public Square in turn holds as its asset 100% ownership of the real property

  located at 55 Public Square, Cleveland, Ohio, with all appurtenances, improvements, and

  attachments thereon, including any right to collect and receive any profit, rent, income, and

  proceeds therefrom.

       3. By way of this ownership interest, Optima Ventures claims an interest in the defendant in

  rem, including:

                                                  1
Case 1:20-cv-25313-KMW Document 7 Entered on FLSD Docket 01/19/2021 Page 2 of 6




         Optima Ventures’ ownership of 100% of Optima 55 Public Square;

         Optima 55 Public Square’s ownership of real property located at 55 Public Square,
         Cleveland, Ohio, with all appurtenances, improvements, and attachments thereon,
         and any right to collect and receive any profit, rent, income, and proceeds
         therefrom; and

         Real property located at 55 Public Square, Cleveland, Ohio, with all appurtenances,
         improvements, and attachments thereon, and any right to collect and receive any
         profit, rent, income, and proceeds therefrom.

  (collectively the “Defendant Asset”).

     4. The Verified Complaint filed on December 30, 2020 by the Government in this matter

  alleges that Optima Ventures “was the primary vehicle used to acquire property in the United

  States” and “established many entities . . . to acquire properties, including: . . . . Optima 55 Public

  Square, LLC (‘Optima 55 Public Square’), used, as discussed in detail below, to acquire the

  building at 55 Public Square in Cleveland, Ohio.” ECF#1 at ¶ 82(c)(i).

     5. Claimant has an interest in the Defendant Asset and respectfully contests the forfeiture.

     6. Claimant demands attorney’s fees and costs pursuant to applicable law, including 28

  U.S.C. § 2412(d)(4) and 28 U.S.C. § 2465(b).

     7. Claimant reserves any and all defenses and objections, including as to this Court’s

  jurisdiction over the subject of this action, including that such claims should be submitted to

  arbitration pursuant to the Treaty Between the United States of America and Ukraine Concerning

  the Encouragement and Reciprocal Protection of Investment, dated March 4, 1994.




                                                    2
Case 1:20-cv-25313-KMW Document 7 Entered on FLSD Docket 01/19/2021 Page 3 of 6




                                 DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure and Rule G(9) of the

  Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, Claimant

  hereby demands a trial by jury as to all issues so triable, without prejudice to jurisdictional

  defenses, including that such claims should be submitted to arbitration pursuant to the Treaty

  Between the United States of America and Ukraine Concerning the Encouragement and Reciprocal

  Protection of Investment.

  Dated: January 19, 2021

                                             Respectfully submitted,

                                             Black, Srebnick, Kornspan & Stumpf, P.A.
                                             201 South Biscayne Blvd., Suite 1300
                                             Miami, FL 33131
                                             Tel: (305) 371-6421
                                             Fax: (305) 371-6322

                                      By:    /s/ Howard M. Srebnick
                                             Howard M. Srebnick
                                             Florida Bar No. 919063
                                             Robert T. Dunlap
                                             Florida Bar No. 11950
                                             HSrebnick@RoyBlack.com
                                             RDunlap@RoyBlack.com

                                             Attorneys for Claimant Optima Ventures, LLC

                                             Kasowitz Benson Torres LLP
                                             1633 Broadway
                                             New York, New York 10019
                                             (212) 506-1700
                                             Marc E. Kasowitz
                                             Mark P. Ressler
                                             Ronald R. Rossi
                                             Sarmad M. Khojasteh
                                             Joshua Paul
                                             Pro Hac Vice Anticipated
                                             MKasowitz@kasowitz.com
                                             MRessler@kasowitz.com
                                             RRossi@kasowitz.com
                                                3
Case 1:20-cv-25313-KMW Document 7 Entered on FLSD Docket 01/19/2021 Page 4 of 6




                                    SKhojasteh@kasowitz.com
                                    JPaul@kasowitz.com

                                    Attorneys for Claimant Optima Ventures, LLC




                                       4
Case 1:20-cv-25313-KMW Document 7 Entered on FLSD Docket 01/19/2021 Page 5 of 6
Case 1:20-cv-25313-KMW Document 7 Entered on FLSD Docket 01/19/2021 Page 6 of 6




                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 19, 2021, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record in the manner specified, either via transmission of Notices

  of Electronic Filing generated by CM/ECF or in some other authorized manner for those parties

  who are not authorized to receive Notices of Filing electronically.

                                                       /s/ Howard M. Srebnick
                                                       Howard M. Srebnick




                                                   6
